DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 14/967,083 filed on 3 December 2020.
Claims 1, 9, and 20 have been amended.
Claims 7 and 17 stand cancelled. 
Claims 1-6, 8-16, and 18-20 are currently pending, have been examined, and are allowed. 

Information Disclosure Statement

The Information Disclosure Statement filed 3 December 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

Claims 1-6, 8-16, and 18-20 are eligible under 35 U.S.C. § 101 in view of the December 2016 guidance regarding Subject Matter Eligibility. The claims do not recite a concept that is similar to those found by the courts to be abstract. 

In particular, representative claim 1 recites: 

A system for verifying identity comprising: 

a database associated with a distribution network, the database storing historical mail information corresponding to mail pieces delivered by the distribution network; 

a mail piece which has been delivered, by the distribution network, to an address associated with a registrant; 

a mobile device comprising processing circuitry configured to: 

receive, from the registrant, registration information including at least the address associated with the registrant; 

receive identification information from the registrant, the identification information comprising address information associated with the registrant and location information, the address information comprising a digital image of the mail piece which has been delivered to the address associated with the registrant, the location information comprising metadata attached to the digital image including location coordinates of the registrant at the time the digital image is generated; and 

transmit the registration information and the identification information; and 

an identification verification module in communication with the database, the identification verification module comprising processing circuitry configured to: 

receive the registration information and the identification information from the mobile device; 

obtain a mail piece address by processing the digital image of the mail piece; 

verify that the location coordinates attached to the digital image of the mail piece correspond to the mail piece address; 

verify that the mail piece in the digital image was sent to the registrant based on the historical mail information stored in the database; and 

generate and transmit a digital activation token corresponding to an account associated with the registrant based on the verification of the location coordinates and on the verification of the identification information; 

wherein the processing circuitry of the mobile device is further configured to: receive, from the identification verification module, the digital activation token; 

store the digital activation token in a memory of the mobile device; and 

access, via a network connection, the account associated with the registrant based on the stored digital activation token.  

Hence, based on the claim language, it is determined that the limitations are indicative of integration into a practical application encompassing applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2016.05(e) and Vanda Memo), as opposed to merely reciting the abstract idea of a certain methods of organizing human activity implemented and/or applied on a computer. Therefore the claim is patent eligible under 35 U.S.C. § 101. 

With regard to prior art, the closest references located are Holzman et al., US 7,606,918 (“Holzman”), in view of Machani, US 8,341,712 (“Machani”), in view of Ashfield et al., US 2010/0024017 (“Ashfield”), further in view of Canero Morales et al., US 2012/0281077 (“Morales”).

However, none of the references disclose the limitation feature(s) comprising at least:

. . .

receive identification information from the registrant, the identification information comprising address information associated with the registrant and location information, the address information comprising a digital image of the mail piece which has been delivered to the address associated with the registrant, the location information comprising metadata attached to the digital image including location coordinates of the registrant at the time the digital image is generated; and 

transmit the registration information and the identification information; 

an identification verification module in communication with the database, the identification verification module comprising processing circuitry configured to: 

receive the registration information and the identification information from the mobile device; 

obtain a mail piece address by processing the digital image of the mail piece; 

verify that the location coordinates attached to the digital image of the mail piece correspond to the mail piece address; 

verify that the mail piece in the digital image was sent to the registrant based on the historical mail information stored in the database; and 

generate and transmit a digital activation token corresponding to an account associated with the registrant based on the verification of the location coordinates and on the verification of the identification information; 

wherein the processing circuitry of the mobile device is further configured to: receive, from the identification verification module, the digital activation token; 

store the digital activation token in a memory of the mobile device; and 

access, via a network connection, the account associated with the registrant based on the stored digital activation token.  

. . .

Independent claims 9 and 20 encompass the same or substantially the same scope as claim 1. Accordingly, for the reasons stated above, claims 1, 9, and 20 and dependent claims 2-6, 8, 10-16, and 18-19 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692